TEEATI~TOR~-EY               GENERAL
                      QFTEXAS




Honorable Robert S. Calvert             Ooinion No. c-8
Comptroller of Public Accounts           *
Capitol Station                         Re: Whether intangible ;>r,op-
Austin, Texas                                erty belonging to a
                                             nonresident alien but
                                             located in Texas is
                                             subject to inheritance
                                             taxes upon the nonresi-
Dear Mr. Calvert:                            dent:s death.
       You have submitted the following request,for an oi;ini.on
of this office.
         ."EloyS. Vallina was a non-resident alien who
      died testate a resident of the Ciudad of Chihuahua,
      Chihilahu~,Mexico. The decedent during his lifetime
      had rented a safety deposit box from the El Paso
      National Bank of El Paso, Texas, antibesi~desa
      checking account In said bank, the following des-
      cribed property was found in said box:
          Checking Account - El Paso
             National Bank, El Paso, Texas              $ 13,867.81.
          3608 Shares EI Paso National Bank,
             ElmPaso, Texas                               96,480.      OG
          Ecj;? Shares E! Paso National Bank,
                IHonorable Robert S. Calvert, Page 2             Opinion No. c-8


personal pr0perty.l We will first consider whether there has
been a taxable transfer under the provisions of Chapter 14.
       The pertinent provisions of Article 14.01 of Chapter 14,
Title 122A, 20A, Taxation-General, Vernon's Annotated Texas
Statutes, are the following:
             "All property within the jurisdiction
          of this State, real or personal, corpor-
          ate or incorporate, and any interest there-
          in, . . . whether belonging to inhabitants
          of this State or to persons who are not
          inhabitants, . . . which shall pass absolutely
          or in trust by will . . . shall, upon pass-
          ing . . . be subject to a tax . . . in ac-
          cordance with the following classifications;
          provided, however, that the tax imposed by
          this Chapter in respect to personal property
          of non-residents (other than tangible pro -
          erty having an actual situs in this StateP
          shall not be payable; (1) if the grantor/or
          donor at the time of his death was a resi-
          dent of a state or territory of the United
          States which, at the time of his death,
          did not impose a transfer or inheritance
          tax of any character in respect of personal
          property of residents of this State (other
          than tangible personal pro erty having an
          actual situs in said StateP ; or, (2) if
          the laws of the State or territory of the
          residence of the grantor or donor at the
          time of his death, contained a reciprocal
          provision under which nonresidents were
          exempted from transfer or inheritance
          taxes of every character in respect to
          personal property (other than tangible
          personal property having an actual situs
          therein) provided the State or territory of
          residence of such non-residents allowed


1 33 Tex.Jur. 936, Property, Sec. 3 and authorities cited therein.
          1,
           . . . Intangibles, consisting of rights not
       related to physical things, are merely relations
       between persons, natural or corporate, which the
       law recognizes by attaching to them certain sanc-
       tions enforceable in the courts. . . ." 42 Am.Jur.
       194, Property, Sec. 11.




                            -2%.
.    .




    Honorable Robert S. Calvert, Page 3            Opinion No. C-8


               a similar exemption to residents of the
               State or territory of residence of such
               a grantor or donor. For the purpose of
               this Chapter the Distr-Lctof Columbia
               and possessions of the United States
               shall be consLdered territories of the
               United States. Provided further that
               the provl.si.onl;
                              of this Chapter shall
               not a:pi
                      ;y :;J.residentsof those states
               which V!aveno inheritance tax law. . . .I'
            Siriitr
                  Kay 23, li:j:f>,
                                w:wn the United States SlupremeCourt
    abandoned its sfr!,:I:.
                          d.!~i,th
                                tax t:!heory,
                                            whih had limited the
    right to tax i,ntangiti.l,e:‘;
                              t::the decedent's domLcj.iiarystate
    (except wheze such I.ntang~bl.eshad acquired a permanent situs
    elsewhere), the law has been settled that more than one state
    may impose a'death tax measured by some or all of the tax-
    payer's intangibles if said intangibles were to some extent
    protected and benefited by the laws of the state imposing the
    tax .;j In effect, the ta/;is regarded as the quid pro quo for
    such protection.
           In view of the United States Supreme Court cases which
    have re-established the right of states to impose death taxes
    on the transfer of intangibles of nonresidents, there would
    seem to be no doubt about the right of this State to impose
    an inheritance tax upon the receipt of intangibles l~ocated
    within this State but owned by a nonresident of the United
    States provided such Intangibles were afforded protection by




    2 Farmers t Loan & Trust Co. v. Minnesota, 50 S. Ct. 98, 230 U.S.
204 (1430); Baldwin v. Missouri, 50 S. Ct. 436, 281 U.S. 586
    (1930); Beidler v. South Carolina Tax Commission,  51 S. Ct. 54,
    282 U.S. 1 (1930    First National Bank of Boston v. Mann,
    52 S. Ct. 174,   28   ‘u~12.

    3 Curry v. McCanless, 307 U.S. 357, 59 s.ct. 900
    Graves v. El.liott,307 U.S. 383, 59 S. Ct. 913 (1939 * Graves v.
    Schmidlapp, 315 U.S. 657, 62 S. Ct. 870 (1942); State'Tax
    Commission of JJtahv. Aldrich, 316 U.S. 174, 62 S. Ct. 1008
    (1942).



                                    -3o-
                                                           .      1




Honorable Robert S. Calvert, Page 4            Opinion No. c-8


the laws of this State.4 It is evident that this proviso is
satisfied in the instant case.
       Having determined that'an inheritance tax might consti-
tutionally be imposed under Article 14.01, we pass to a consi-
deration of whether the,reciprocal exemption provisions for
intangibles belonging to nonresidents covers not only nonresi-
dents of the States and territories of the United States but
also nonresidents of,the United States. The statute.itself
specificaliy limits the reciprocal exemption provisions to
residents . . . of a state or territory of the United States"
under specifically stated conditions, and furthersspecifically
provides that ". . . the provisions of this Chapter shall not
apply to residents of those states which have no inheritance
tax law. .I. ;I' cshmsmd).             We think that the ulainl
language of the statute precludes its applicability to nonresi-
dents of the"United States or of a territory of the United
States. Ordinarily; the word "stat ' is not construed as in-
c1uding.a foreign,state or country.3
       In the instant case, we are not presented with any
problem of discrimination in taxation against residents of
foreign countries which might be prohibited by a treaty between
the United States and Mexico providing that no such discrimina-
tion should be made. We have, therefore,'not found it neces-
sar,yto ascertain whether this goverlvnentand the Government of
Mexico have entered into any treaty agreement with regard to


4
  Even prior to 1939, the United States Supreme Court had held
that the Federal Government had the power to tax securities
belonging to a nonresident alien when such securities were
physically present in the United States at the time of the
death of the decedent. Burnet v. Brooks, 53 S. Ct. 457, 288
U.S. 378 (1933).  Applying the reasoning of the Burnet deci-
sion the following cases upheld the rights of thmes      in-
volved to collect an inheritance tax on the transfer of intanai-
bles belonging to nonresidents of the United States. Estate Gf
McCreery, 220 Cal. 26, 29 P.2d 186 (1934');In re Lloyd's Estate,
185 Wash. 61, 52 P.2d 1269 (1936).

5 Eidman v. Martinez, 22 S. Ct. 5i5, 184 U.S. 578 (1902). In re
Miller's Estate, 239 Wis. 551, 2 N.W.2d,256 (19&2), holds that
the Wisconsin statutory provision exempting the transfer of non-
resident decedent's intangible personal property:from inheritance
taxes, if like exemption is given Wisconsin residents by the laws
of the state, territory or district of such nonresidents, did not
apply to property of nonresident aliens since the purpose of the
statute was to meet the domestic problem of multiple taxation by
the various states.           ^'I._
                             -31-
Honorable Robert S. Calvert, Page 5         Opinion No. c-8


death taxes.6 You are therefore advised that the intangible
property described in your request is subject to the inheritance
tax levied by Article 14.01.
       We will next consider whether any tax will ,accrueunder
the provisions of Chapter 15. Although this Chapter is entit ed
"AlditLonal Inheritance Tax"; it is in essence an estate tax.3
       Article 15.01 levies a tax upon the entire net value of
the taxable estate of a decedent situated and taxable within
tk-,e
    sta-se
         ) the ta;Eto be equal to the difference between the _:uil
,f t,heinheritance taxes due the State and "eighty per cent (80$)
of the total sum of the estate and transfer taxes imposed
on such estate by the United States Government under the Revenue
Act of 1926, by reason of the property of such estate which is
situated in this State and taxable under the laws of this State.'!
       Article 15.04 levies a tax in the full amount of the
allowable 80% credit whefjeno State Inheritance taxes were due
by reason of exemptions.
        Thus the amount of the tax is a fixed oercentaae of an
amount which must necessarily first be determined under the '
provisions of the Federal estate tax statutes. In State v.
Yliess, 141 Tex. 303, 171,S.W.2d 848 (1943), the court held
that the terms "net estate" and "gross estate" as used in
Article 7144aY must be given the &me meaning as they are given
in the Federal Act in order to take full advantage of the
Federal credit provision.



6 In Nielson, Admr. v. Johnson, Treasurer, 49 S. Ct. 223, 279 U.S.
47 (1929), the court held that a,treaty between the United States
and a foreign government prevented discrimination in taxation
against the resident of the foreign government.
7 Strauss v. Calvert, 246 S.W.2d 287 (Tex.Civ.App. 1952, error
ref., n.r.e.). Sinnott v. Gidney 159 Tex. 366, 322 S.W.2d 507
(1959) (Hold&g on this point li&ted to Section 4 of Article
7144a, presently carried as Article 15.04).
8
  The 1954 Code reaches this result by providing that the basic
estate tax and the estate tax imposed by the~Revenue~Act of 1926
shall be 125% of the maximum credit allowed against the Federal
estate tax for state death taxes paid. I.R.C., 1954, 8 2011(d),
26 U.S.C., 8 2011(d).

g Controlling sections of Article 7144a now carried in Articles
15.01 and 15.05.
                             -32:
                                                             .    -




Honorable Robert S. Calvert,,Page 6     i    Opinion No. c-8


       In view of the holding in the Wiess case, the determina-
tion by the Federal Government of whether the intangibles under
consideration are included in the decedent's grqss estate will
necessarily determine whether any tax can arise under the pro-
visions of Chapte,r15.

                     SUMMARY
              Intangible personal property located in
       Texas and owned by,.anonresident alien is, upon
       the nonresidentalien'sdeath, subject to an
       inheritance tax under the provisions of Chapter
       14,,Title 122A,.20A,,Taxation-General, V.A.T.S.
       The determination by the Federal Government of
       whether:the intangible personal property under
       consideration is included in the decedent's
    '~ gross estate will necessarily determine whether
       any tax can arise under the provisions of Chapter
       l.5, Title 122A, 20A, Tax.-Gen., V.A.T.S.

                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General of Texas




MN?/jp
APPROVED:
OPINION COMFITTEE:
W. V. Geppert, Chairman
Frank Booth
Arthur Sandlin
F. C. Jack Goodman
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -33-
                                 .'
                                  .I.
              I




                  INTER-OFFICE COMMUNICATION
                   Attorney General's Office



DATE:    March 13, 1963.

TO:     Stanton Stone.
FROM:    W. V. Geppert.
SURJECT:    Opinion No. c-8.


        The Inheritance Tax Act, as enacted in 1923, read as
follows:
              "All property within the jurisdiction of
          this State, real or personal, corporate or in-
          corporate, and any interest therein, whether
          belonging to inhabitants of this State or to
          persons who are not inhabitants, regardless of
          whether property is located within or without
          the State, which shall passabsolutely or In
          trust by will or by the laws of descent or
          distribution of this or any other State, or by
          deed, grant, sale or gift made or intended to
          take effect in possession or enjoyment after
          the death of the grantor or donor, shall upon
          passing to or for the use of any person, corp-
          oration or association be subject to a tax for
          the benefit of the State's general revenue fund
          in accordance with the following classifications."
          (Emphasis supplied throughout.)
        The Inheritance Tax Act was next amended in 1929 to read
as follows:
              "All property within the jurisdiction of
          this State, real or personal, corporate or ln-
          corporate, and any interest therein, whether
          belonging to inhabitants of this State
          persons who are not inhabitants, regardless of
          whether property is located within or without
          this State, which shall pass absolutely or in
          trust by will or by the laws of descent or
          distribution of this or any other State, or by
          deed, grant, sale or gift made or intended to
          take effect in possession or enjoyment after
          the death of the grantor or donor, shall upon
passing to or for the use of any person, corp-
oration or association, be subject to a tax for
the benefit of the State’s general revenue fund
In accordance with the following classifications:




The Statute was next amended in 1939 to read as follows:
    ‘All property~within the jurisdiction of this
State, real or personal, corporate or incorporate,
and any interest therein, including property pass-
ing under a general power of appointment exercised
by the decedent by will, including the proceeds of
life insurance to the extent of the amount receiv-
able by the executor or administrator as insurance
under policies taken out by the decedent upon his
own life, and to the extent of the excess over
Forty Thousand Dollars ($40,000) of the amount
receivable by all other beneficiaries as insurance
;$e;ip~li,cies taken out by the decedent upon his
        , whether belonging to Inhabitants of this
.   .




State                                        re-
gardlessof whether such property is located wlth-
in or without this State; which-shall pass abso-
lutelv or in trust bs will or bv the laws of
descent or distribution of this"or any~other state,
or by deed, grant, sale, or gift made or intended
to take effect in possession or enjoyment after
the death of the grantor or donor, or association,
be subject to a tax for the benefit of the State's
General Revenue Fund, In accordance with the follow-
ing classification. . . .'
The Statute was next amended in 1945 to read as follows:
    "All property within the jurisdiction of this
State, real or personal, corporate or incorporate,
and any interest therein, Including property pass-
ing under a general power of appointment exercised
by the decedent by will, including the proceeds of
life insurance to the extent of the amount receiv-
able by the executor or administrator as insurance
under policies taken out by the decedent upon his
own life, and to the extent of the excess over
Forty Thousand Dollars ($40,000) of the amount
receivable by all other beneficiaries as Insurance
under policies taken out by the decedent upon his
own life, whether belonging to inhabitants of this
State or to persons who are not inhabitants, re-
gardless of whether such property is located with-
in or without this State, which shall pass abso-
lutely or in trust bv will or bv the laws of des-
cent br distributlon"of this or"any other State,
or by deed, grant, sale, or gift made'or intend-
ed to take effect in possession or enjoyment after
the death of the grantor or donor, shall, upon
passing to or for the use of any person, corp-
oration, or association, be subject to a tax for
the benefit of the State's General Revenue Fund,
in accordance with the following classification:
provided. however, that the tax imp{




                    -3-
                                                                  .




        The Statute was again amended in 1959 when adopted as
Article 14.01, Chapter 14, in a New Title of the Revised Civil
Statutes to be known as "Title 122A, Taxation - General". Sec.
1. Title 122A. The 1945 Act was brought forward in the new
title, without any changes, except the word "Article" and the
word "Act" were both changed to "Chapter" so that it would con-
form to the New Title,.
        Section 3 of the New Title 122A reads as follows:
           "With respect to the provisions of this Act
        which tax transactions subject to taxation by
        the State.prior to the effective date of this
        Act, this Act shall be considered to be the
        equivalent of a revision by amendment even
        though it is in the form of an enactment of
        new law and repeal of the old law. This Act
        shall be construed to make a substantive change
        in the prior law only,where the language of
        this Act manifests a clear intent to make such
        a change."
        I have set out the pertinent provisions of our inheritance
tax statutes as enacted in 1923 and as amended in 1929, 1939, 1945
and 1959 for the purpose of showing the history of our inheritance
tax statutes and the uniform and consistent departmental con-
struction placed on the 1923 Act and its amendments by the Comp-
troller of Public Accounts, who is acharged with the enforcement
and collection of inheritances taxes, and for the purpose of
showing the construction placed upon the original act by the
Lesiglature itself in the 1929 amendment and the 1945 Amendment.
        I call your attention to the,fact that the 1923 Act and
all of the amendments contain the following language:
          "All property within the jurisdiction of
       this State, real or personal, corporate or in-
       corporate, and any interest therein, whether


                             -4-
        belonging to inhabitants of this State or to
        persons who are not inhabitants, regardless
        of whether property is located,within or with-
        out this state, which shall pass absolutely or
        in trust by will or by the laws of descent or
        distribution of this or any other State."
        Upon the passage of the Inheritance Tax Act in 1923, the
Comptroller of Public Accounts construed the above quoted language
and the phrase "of this or any other state" to mean and include
inhabitants of foreign counties. This construction was not
questioned by anyone, Andyfrom 1923 until the time of the 1929
amendment, all property, both real and personal, tangible and in-
tangible, belonging to inhabitants of foreign countries but with-
in the jurisdiction of this State, was, upon the death of the non-
resident aliens, subject to inheritance taxes.
        The Supreme Court of Texas in speaking of departmental
construction has stated:
            "This long-continued administrative con-
        struction is entitled to great weight, especially
        in view of the fact that the statute was amended
        as late as 1943 and the Legislature, which is pre-
        sumed to have been aware of the interpretation,
        made no changes in the language that would indi-
        cate a contrary intent." Burroughs v. Lyles, 181
S.W.2d 570 (1944).
The court in Crane v. Mann, 162 S.W.2d 117 (Tex.Civ.App. 1942
error ref.) with reference to departmental construction of this
same inheritance tax statute stated:
           "Moreover, the State Comptroller has acted
       in accord with it for a number of years in
       collecting inheritance taxes. The parties have
       incorporated in the record by agreement several
       opinions of the Attorney General which show since
       the year 1929 that department has construed the
       Inheritance Tax Statute to place the tax on the
       entire estate passing by virtue of the will re-
       gardless of any compromise agreement which per-
       mits a portion of the estate to go to a contestant.
       That departmental construction having been acqui-
       esced in by the Legislature of Texas for more than
       12 years is of itself persuasive and should not be
       overturned in the absence of strong reason there-
       for."
        When the Legislature in 1929 amended the Inheritance Tax
Statute it is presumed to have been aware of the interpretation
placed thereon by the Comptroller and In the 1929 Amendment made
no changes in the language that would indicate contrary intent.


                             -5-
                                                                 .




In fact, it added the following proviso which clearly reflects
that it was either aware of the departmental construction or
placed the same construction upon the Act itself by adding the
following:
            "Provided, however, that the tax imposed by
       this Article in respect to personal property of
       non-residents (other than tan ible property having
       an actual situs in this State'f shall not be pay-
       able: (1) if the grantor or donor at the time of
       his death was a resident of a State or territory
       of the United States or of a foreign country which
       at the time of his death did not impose a trans-
       fer or inheritance tax of any character in respect
       of personal property of residents of this State
        (other than tangible personal property having an
       actual situs in said State); or, (2) if the laws
       of the State or territory or foreign country of
       the residence of the grantor or donor at the time
       of his death, contai,neda reciprocal provision
       under which non-residents were exempted from trans-
       fer or inheritance taxes of every character in
       :respect to personal property (other than tangible
       personal property having an actual situs therein)
       provided the State or territory or foreign country
       of residence of such non-residents allowed a similar
       exemption to residents of the State or territory m
       foreign country of residence of such a grantor or
       Zionor."
        If the Legislature itself had not interpreted the phrase
"of this or any other state" as including foreign countries it
would not have added the above proviso exempting residents of a
foreign country from pay~ingthe inheritance tax on intangible
property in the event the foreign country did not impose a
transfer or inheritance tax in respect to personal property~of
residents of this State (other than tangible personal property
having an actual sltus in said state) and would not have pro-
vided that if the foreign oountry~contained a reciprocal pro-
vision as to Intangible property that they~would not have to pays
the inheritance tax on Intangibles within the jurisdiction of
this state. It would have been a vain,  useless and nonsensical
proviso. For example, if the Legislature would pass an act pro-
viding that the provisions thereof would only apply~to counties
containing a population of 200,000 or more according to the last
preceding Federal Census it would certainly not then add a proviso
to the effect that the provisions of the Act would n,otapply to
counties containing a population of ,20,000or under. During the
period of time from the 1929 Amendment to the 1939 Amendment,
the Comptroller, In enforcing and collecting inheritance taxes,
ruled that all property, both real and personal, tangible and
intangible, belonging to inhabitants of foreign countries, but



                             -6-
within the jurisdiction of this State, was, upon the death of the
aliens, subject to inheritance taxes, except in those instances
in which the aliens resided in 'a foreign country~,which, at the
time of death, did not impose a transfer or inheritance tax of
any character in respect of personal property of residents of
this State (other than tangible personal property having an
actual situs in said State); or if the laws of the foreign
country of the residence of the grantor or donor at the time of
his death, contained a reciprocal provision under which non-
residents were exempted from transfer or inheritance taxes of
every character in respect to personal property (other than
tangible personal property having an actual situs therein) pro-
vided the ..*. foreign country of residence of such non-residents
allowed a similar exemption to residents of the State or territory~
of residence of such a grantor or donor." This construction was
consistent and uniform up until the time of the 1939 Amendment
and was not questioned by any taxpayer.
        The Legislature in its amendment in 1939 omitted the
provisions as to the exemptions of intangible personal property
as well as the reciprocal provisions. From the time of this 1939
Amendment until it was next amended in 1945 the inhabitants of
foreign countries as well as the inhabitants of any state or
territory of the United States paid the inheritance tax upon all
their property within the jurisdiction of this State both real
and personal, whether tangible or intangible.
        In 1945 the Legislature amended this statute and made it
identical with the provisions of the 1929 Amendment except in
the following respects: (1) The Act of 1929 exempted intangible
personal property of a non-resident who was a resident of a state
or territory of the United States "or of a foreign country" which
did not Impose an Inheritance tax in respect to intangible person-
al property. The 1945 Act omitted the phrase "or of a foreign
country." !2)   The Act of 1929 also provided that the provinces
of the Dominion of Canada were to be considered foreign countries.
The 1945 Ac'tomitted thi& provision. (3) The Amendatory Act of
1939 added the provision for inclusion of life insurance proceeds.
(4) The Amendatory Act of 1945 restored the provisos containing
the reciprocity provisions as enacted in 1929 but omitted there-
from reference to foreign countries.
        The amendment in 1959 is in the identical language as
used in the 1945 Act except the 1959 Amendment in one place
changed the word "Article" to "Chapter" and in another place
in the Act changed the word "Act" to the word "Chapter" to con-
form with the New Title 122A, Taxation - General. From the time
this Act was amended in 1945, which restored the provisions con-
taining the reciprocity provisions but omitted therefrom the
reference to foreign countries as contained in the 1929 Act, it
has been the uniform and consistent departmental construction
by the Comptroller that all property whether real or personal,
tangible or intangible, within the jurisdiction of this State


                             -7-
                                                 .,   .

                                                                    - .



belonging to inhabitants of foreign countries was subject upon
the passing upon the non-residents' death to the inheritance
tax. This construction has not been questioned by any taxpayer
and the taxes on intangibles have been paid by inhabitants of
such foreign countries until it was questioned by the executor
of the Estate of Elloy S. Vallina which was the occasion of our
Opinion No. c-8.  Upon the release of this opinion the executor
of the Vallina Estate paid the inheritance tax upon the intangibles
and same has been paid into the State Treasury.
        The Legislature in 1929 first added the following proviso:
"provided further that the provisions of this Act shall not apply
to residents of those states which have no inheritance tax laws."
This proviso followed the provisos containing the reciprocity
provisions as to residents "of a state or territory of the United
States or of a foreign country." It was the uniform departmental
construction of the Comptroller that the proviso quoted above
which stated that the act shall not apply to residents of those
states which have no inheritance tax laws had reference only to
a state or territory of the United States and served to accord
complete exemption as to all property owned by non-resident
decedents the state of whose residence did not levy any in-
heritance tax. It did not apply to or cover "foreign countries".
This proviso, as well as the reoiproclty provisions, was omitted
from the 1939 Act, but was again inserted in the 1945 Act and
the 1959 Amendment, and was given the same construction by the
Comptroller as was given the provision as contained in the 1929
Act. We have previously quoted in full the provision of Sec. 3
of the 1959 Act, which expressly provided that the Act shall be
considered to be the equivalent of a revision by amendment, even
though it is  in the form of an enactment of a new law and repeal
of the old law. We requote this express statement:
             1,....This Act shall be construed to make a
        substantive change in the prior law on1
        the language of this Act manifests a-F     when
                                               c ear in-
        tent  to make such a~change."
        The Legislature is presumed to have known of the con-
struction given by the Comptroller to the 1929 and the 1945 Acts,
and has acquiesced in such construction for a period of fourteen
years. The 1959 Amendment made no change in the provisions of
the 1945 Act.
        The holding in our Opinion c-8 is in harmony~with this
departmental construction and is in harmony with the holding in
Attorney General's Opinion No. o-6122 (1944), a copy of which is
attached to this memorandum. As stated by our courts, this
departmental construction is entitled to great weight. It has
been consistent and uniform and has been acquiesced in by the
Legislature for a long period of time and as stated in the
Crane case, supra, such departmental construction "should not
be overturned in the absence of strong reason therefor".
       I am convinced that our opinion c-8 is legally~sound.

                             -8-